Quillian, Presiding Judge.
The plaintiff appeals from an order granting a motion to dismiss by one of two defendants. Held:
The lower court issued a certificate of immediate review but the plaintiff failed to timely apply to this court to grant its application for appeal. In the absence of compliance with Code Ann. § 6-701 (a) 2 (Ga. L. 1965, p. 18; as amended through Ga. L. 1979, pp. 619, 620), the appeal is premature. Home Mart Building Centers v. Wallace, 139 Ga. App. 49 (2) (228 SE2d 22).

Appeal dismissed.


Shulman and Carley, JJ., concur.